    Case 18-27740          Doc 328   Filed 02/15/19 Entered 02/15/19 13:37:59   Desc Main
                                      Document     Page 1 of 5

This order is SIGNED.


Dated: February 15, 2019
                                              WILLIAM T. THURMAN
                                              U.S. Bankruptcy Judge



   PREPARED AND SUBMITTED BY:

   George Hofmann (10005)
   Patrick E. Johnson (10771)
   Cohne Kinghorn, P.C.
   111 East Broadway, 11th Floor
   Salt Lake City, UT 84111
   Telephone: (801) 363-4300
   Facsimile: (801) 363-4378

   Attorneys for Sorenson Media, Inc.


                            IN THE UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF UTAH, CENTRAL DIVISION


    In re                                              Bankruptcy No. 18-27740 (WTT)

    SORENSON MEDIA, INC.,                                       Chapter 11

                       Debtor.


     ORDER APPROVING SALE CONCESSIONS IN CONNECTION WITH THE AUCTION
          AND SALE OF SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS

            THE COURT, having considered the motion (the “Motion”) of Sorenson Media, Inc.

   (the “Debtor”), for an Order approving certain sale concessions described below which

   were negotiated between the Debtor, JLS Holdings, LLC (“JLS”), the Official Committee of

   Unsecured Creditors (the “Committee”), and Gracenote, Inc. (“Gracenote”) pursuant to

   Bankruptcy Code §§ 363 and 506(c), and Fed. R. Bankr. P. 9019, and finding that notice is



   {00425050.DOCX /}
 Case 18-27740           Doc 328    Filed 02/15/19 Entered 02/15/19 13:37:59        Desc Main
                                     Document     Page 2 of 5




appropriate and sufficient under the circumstances, and good cause appearing for the

relief sought through the Motion, the Court hereby ORDERS that:

        1.          At the closing of the sale of the Debtor’s assets to The Nielsen Company

(US) LLC (“Nielsen”), Gracenote shall deliver a waiver and release any and all claims

against the Debtor and its estate; including without limitation any administrative claims and

alleged patent infringement claims.

        2.          The cash proceeds of the sale to Nielsen, in the amount of $11,250,000,

shall be distributed as follows:

                           i. $704,156 for the KERP payment (authorized and calculated

                              pursuant to the Order Granting Debtor’s Motion for Authority to

                              Implement Key Employee Retention Plan and to Pay Plan through

                              Collateral Surcharge [Docket No. 258]);

                          ii. $150,000 (constituting the Professional Fee Carve Out Cap and

                              the Wind-Down Amount in accordance with the Final Debtor in

                              Possession Financing Order dated January 4, 2019 (the “Final Dip

                              Order”) [see Docket No. 263 at page 24]);

                          iii. $150,000, which is a stipulated Bankruptcy Code § 506(c)

                              surcharge for the benefit of the Debtor and its professionals (and

                              may be paid in part by the Debtor to its professionals as additional

                              retainers) for the administration of the Debtor’s estate and the sale

                              of the Debtor’s remaining asset, its equity interest in Continuum

                              Media Networks, Inc. (“Continuum”);



{00425050.DOCX /}                             2
 Case 18-27740           Doc 328       Filed 02/15/19 Entered 02/15/19 13:37:59      Desc Main
                                        Document     Page 3 of 5




                          iv. $10,000, which is a stipulated Bankruptcy Code § 506(c)

                              surcharge for the benefit of the Committee and its professionals

                              (and may be paid in part to the Committee’s professionals as

                              additional retainers) in providing oversight of the Debtor’s efforts to

                              complete a sale of the Debtor’s interest in Continuum;

                          v. $10,235,844, which would be paid to JLS at closing of the sale to

                              Nielsen in partial satisfaction of the existing JLS allowed secured

                              claim.

        3.          JLS has an additional, allowed, uncontested, senior secured claim in the

amount of $10,000,000 (the “JLS Allowed Secured Claim”).

        4.          The Debtor and the Committee waive any and all claims against JLS.

        5.          JLS waives any releases any claims against the Debtor, other than the JLS

Allowed Secured Claim, including any potential deficiency claim and any unsecured

claims.

        6.          The Debtor and the Committee waive and release any and all claims against

Continuum, subject to the closing of the sale of the Debtor’s equity interest in Continuum.

        7.          Upon the future sale of the Debtor’s equity interest in Continuum, the sale

proceeds shall be distributed as follows:

                        i. The first $160,000 shall be paid to JLS in repayment of the

                          Bankruptcy Code § 506(c) surcharges described in items 2(iii) and

                          2(iv) above;

                       ii. Subject to repayment of the first $160,000 described above, JLS

                          would waive an release any claim it may have to the remaining

{00425050.DOCX /}                               3
 Case 18-27740        Doc 328    Filed 02/15/19 Entered 02/15/19 13:37:59       Desc Main
                                  Document     Page 4 of 5




                       amounts paid to the Debtor as Bankruptcy Code § 506(c) surcharges

                       described in items (c)(iii) and (c)(iv) above;

                    iii. The balance of the Continuum sale proceeds shall be paid, as and

                       when received, as follows;

                           1. 30% to the Debtor’s estate; and

                           2. 70% to JLS in whole and partial satisfaction of the balance of

                              the JLS Allowed Secured Claim, provided, however, that if the

                              JLS Allowed Secured Claim is paid in full from this percentage

                              distribution, then all of the remaining sale proceeds would be

                              paid to the Debtor’s estate.

                                     --- END OF ORDER ---

                         DESIGNATION OF PARTIES TO BE SERVED

Service of the foregoing ORDER APPROVING SALE CONCESSIONS IN CONNECTION
WITH THE AUCTION AND SALE OF SUBSTANTIALLY ALL OF THE DEBTOR’S
ASSETS shall be served to the parties and in the manner designated below:

By Electronic Service: I certify that the parties of the record in this case as identified
below, are registered CM/ECF users and will be served notice of entry of the foregoing
Order through the CM/ECF system:

    •   Michael Ronald Brown mbrown@parsonsbehle.com
    •   T. Edward Cundick tec@princeyeates.com, dock-
        et@princeyeates.com;pam@princeyeates.com
    •   Tim Dance tdance@swlaw.com, dock-
        et_slc@swlaw.com;snielsen@swlaw.com;csmart@swlaw.com
    •   Debra A. Dandeneau debra.dandeneau@bakermckenzie.com,
        lori.seavey@bakermckenzie.com
    •   Frank Grese frank.grese@bakermckenzie.com
    •   George B. Hofmann ghofmann@cohnekinghorn.com,
        dhaney@cohnekinghorn.com;mparks@cohnekinghorn.com
    •   Phillip M. Hudson
    •   Michael R. Johnson mjohnson@rqn.com, dock-et@rqn.com;dburton@rqn.com


{00425050.DOCX /}                           4
 Case 18-27740      Doc 328   Filed 02/15/19 Entered 02/15/19 13:37:59      Desc Main
                               Document     Page 5 of 5




    •   Patrick E Johnson pjohnson@cohnekinghorn.com, jdannen-
        mueller@cohnekinghorn.com
    •   Jacob M. Kaplan
    •   David E. Leta dleta@swlaw.com, wkala-waia@swlaw.com;csmart@swlaw.com
    •   John T. Morgan tr john.t.morgan@usdoj.gov,
        James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Suzanne.Verhaal@usdoj.gov
    •   Ellen E Ostrow eeostrow@hollandhart.com, intake-
        team@hollandhart.com;lahansen@hollandhart.com
    •   Ira A. Reid
    •   Mark C. Rose mrose@mbt-law.com, markcroselegal@gmail.com
    •   Joseph R. Sgroi jsgroi@honigman.com
    •   Engels Tejeda ejtejeda@hollandhart.com,
        tjones@hollandhart.com,slclitdocket@hollandhart.com,intaketeam@hollandhart.co
        m
    •   Jeff D. Tuttle jtuttle@swlaw.com, jpol-lard@swlaw.com;docket_slc@swlaw.com
    •   United States Trustee USTPRegion19.SK.ECF@usdoj.gov
    •   Brent D. Wride bwride@rqn.com, docket@rqn.com;pbrown@rqn.com

By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF
system, the following parties should be served notice pursuant to Fed. R. Civ. P. 5(b).

Cheylynn Hayman                                Phillip Hudson
Parr Brown Gee & Loveless                      Saul Ewing Arnstein & Lehr LLP
101 South 200 East                             200 S. Biscayne Boulevard, Suite 3600
Suite 700                                      Miami, FL 33131
Salt Lake City, UT 84111




{00425050.DOCX /}                       5
